PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court. We issued the writ and have heard argument of the parties. After hearing argument and upon further consideration of the matter, we have determined that the Court is without jurisdiction. The writ of certio-rari must be and it is hereby discharged.
It is so ordered.
OVERTON, C. J, and ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
*599BOYD, J., dissents with an opinion with which ADKINS, J., concurs.
ROBERTS (Retired), J., dissents.